ORDER ON MOTIONS FOR REHEARING AND REHEARING EN BANC DENIED
Judges MILLS and SMITH deny the ap-pellee’s Motion for Rehearing. Judge THOMPSON would grant the motion.
Judges MILLS, SMITH and THOMPSON deny appellee’s Motion for Rehearing En Banc and deem it appropriate to suggest that the Legislature consider amending Section 832.07(1) and (2) to remedy the deficiency pointed out by the opinion in this case, thus preserving the important check cashing card method provided by Chapter 832, Florida Statutes (1981).